Citation Nr: 1112648	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-06 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from April 1979 to December 1984.  The Veteran resides in Italy.

The appeal originally comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to TDIU.  In a January 2008 decision the RO granted a temporary total rating (TTR) based on surgical treatment necessitating convalescence effective December 15, 2006 to February 1, 2007, and continued the 30 percent rating for the left foot, effective February 1, 2007.  In an October 2009 decision the RO granted TTR based on surgical treatment necessitating convalescence effective July 6, 2009 to September 1, 2009, and continued the 30 percent rating for the left foot, effective September 1, 2009.  

The claims were denied by the Board in December 2009, and appealed by the Veteran.  Thereafter, in July 2010, pursuant to a Joint Motion for Remand (JMR), the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claim of TDIU and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated April 2007.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the April 2007 correspondence provided to the Veteran.

In light of points raised in the JMR, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  

The Veteran is currently rated 30 percent disabled for hallux valgus, left foot with secondary arthritis, 20 percent disabled for hallux valgus, right foot with secondary arthritis.  With the additional of the bilateral factor, the combined disability rating is 50 percent. 

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  If unemployability is the result of a single service-connected disability, that disability must be rated at 60 percent or more.  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  See 38 C.F.R. § 4.16(a) (2010).

At 50 percent, the Veteran's combined disability rating does not meet the schedular criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) (2010).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.

Rating boards are required to submit to the Director of Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) (2010).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  See Bowling v. Principi, 15 Vet. App. 1 (2001).

In this case, the Board denied the Veteran's TDIU claim, finding no evidence within the claims file showing he is unemployable due solely to his service-connected feet disorders.  

In multiple statements, the Veteran indicated he worked in security management and spent all day on his feet inspecting aircraft and airports.  A December 2008 letter by Oscar Security indicated the Veteran's work relationship would cease on December 31, 2008.  

In a November 2009 private treatment record, the Veteran reported pain with weightbearing.  The physician noted that the disorder was already present and diagnosed during an evaluation in April 2008, and had progressively worsened over the past months, with significant functional impairment.  

In a May 2010 e-mail, the Veteran reported that he had been unable to find employment due to his feet disorders.  He indicated that he had a number of interviews, and was often asked if he has any injuries.  He stated that after he gave his medical history, he had never been called for a second interview.  He further reported that he could not work in warehouses because he could not wear the security shoes and he could not do prolonged standing.   

In July 2010 US Army Vicenza Health Clinic and July 2010 private orthopedic notes, the examiners indicated that activities which required a "heavy load" on the feet were not recommended.  

In a January 2011 private treatment record, the physician recommended the Veteran limit walking (according to symptoms), reduce standing time, and use specific, custom fit, insoles.  The physician also stated that the Veteran's disorder restricted normal gait and the use of tight fitting shoes (such as safety footwear). 

The Board notes that although the Veteran has been provided with fee-based examinations to determine the nature and severity of his service-connected feet disorders, there is no opinion that specifically addresses employability.  Given the Veteran's contentions, and evidence suggesting limited mobility, he should be afforded a VA examination, with an opinion as to how his service-connected disabilities impact on his ability to obtain or maintain substantially gainful employment.  See 38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected feet disorders.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran and his representative are to be informed of such.  All foreign medical reports are to be translated.  

2.  The AMC/RO should schedule a podiatry examination of the Veteran's feet.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Feet Examination.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The physician is requested to offer an opinion as to whether by reason of his service-connected disabilities alone he is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  

3.  The veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue of TDIU should be reviewed.  If the benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


